 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 948, International Brotherhood ofElectrical Workers, AFL-CIO and LawrenceMoore and Flint Division, Michigan Chapter,National Electrical Contractors Association,Inc., Party to the Contract. Case 7-CB-4505December 9, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEI.LOOn September 5, 1980, Administrative LawJudge Peter E. Donnelly issued the attached Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Local UnionNo. 948, International Brotherhood of ElectricalWorkers, AFL-CIO, Flint, Michigan, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Srandard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge: Thecharge herein was filed on July 10, 1979, by LawrenceMoore, an individual, herein sometimes called ChargingParty. A complaint thereon was issued on August 28,1979, alleging that Local Union No. 948, InternationalBrotherhood of Electrical Workers, AFL-CIO, hereincalled Union or Respondent violated Section 8(b)(1)(A)and (2) of the Act by discriminatorily refusing to permitplacement of nonmembers Lawrence Moore and JamesRawson on the out-of-work list as provided in the exclu-sive referral provisions of its current contract with FlintDivision, Michigan Chapter, National Electrical Con-253 NLRB No. 94tractors Association, Inc., herein called the Association,in order to refer its members over nonmembers to themore desirable overtime work within the Respondent'sgeographical jurisdiction. Pursuant to notice a hearingwas held before the Administrative Law Judge atBurton, Michigan, on March 6, 1980. A brief was timelyfiled by Respondent which has been duly considered.FINDIINGS OF FAC IThe Association's BusinessThe complaint alleges, the answer admits, and I find,that the Association and its employer-members are em-ployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.I. THE L.AtOR ORGANIZATIONThe complaint alleges, the Union in its answer admits,and I find that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.It. TIL1 AI .EGE I) UNFIAIR ABOR PRACTICESA. Facts'Lawrence Moore is a member of Local 569, I.B.E.W.,in San Diego, California, and James Rawson is a memberof Local 103, I.B.E.W., in Melford, Massachusetts. Bothare travellers, and came into the geographical jursidic-tion of Respondent seeking work.2On Thursday, May24, 1979,3 they went to the Union hall for the purpose ofregistering on the Union's out-of-work book. Upon beingtold that there was no work that day and hence no refer-rals, they left and returned on Friday, May 25, at whichtime they signed the out-of-work list designated for trav-ellers.'On Thursday, May 31 two jobs become available at aHammer and Smith Electric Company (H & S) jobsite.Moore and Rawson were called by Hillis into Mullaly'sI There is conflicting testimony regarding the conversations betweenMoore and Rawson on the one hand and Raymond Mullaly, businessmanager of the Union, on the other. I have resolved these conflicts infavor of Moore and Rawson. In reaching these conclusions, I have takeninto consideration the apparent interests of the witnesses and, as to JohnHillis, Union's office manager, with regard to the June 15 meeting, thefact that his recollections thereof were concededly incomplete, overhear-ing it as he did from outside Mullaly's office. In addition, I have consid-ered the inherent probabilities; the probabilities in light in other events;corroboration or lack of it; and consistencies or inconsistencies within thetestimony of these witnesses and between the testimony of each and thatof the other witnesses with similar apparent interests. In evaluating thetestimony of each witness I relied specifically upon his demeanor andhave made my findings accordingly, and while apart from considerationsof demeanor I have taken into account the above-noted credibility con-siderations, my failure to detail each of these is not to be deemed a failureon my part to have fully considered it. Bishop and Malco. Inc., 159NIRB 1159, 1161 (1966).Travellers are members of the I.BEW., working on a temporarybasis within the geographical jurisdiction of some local union other thantheir home local union.3 All dates refer to 1979 unless otherwise indicated.Under the Employment referral procedures of Respondent's currentcontract with the Association (art 111), priority in referral is made ac-cording to priority groups as defined and designated therein. Travellersare il priority group II. No contention is made by the General Counselthat the referral procedures of this contract are illegal as written656 LOCAL UNION NO. 948, ELECTRICAL WORKERSoffice. Mullaly asked to see their current .B.E.W. duesreceipts to verify their current membership. Accordingto Moore, he also told them that he ran the Union anddid not want any trouble from them and that if theywere laid off or quit, not to come back to the union hall.He issued them referral slips to the job at H & S.Moore and Rawson testified that they also inquiredabout going to work at Universal Electric Co. (Univer-sal), or Petrus Electric Co. (Petrus), but were told thatthey would get the same overtime on the H & S job.Moore also testified that Mullaly told him that thoseovertime jobs were being reserved for local men.Mullaly testified, "I indicated at the time when theywent out, don't come back to the hall, if they quit or getfired because of the fact we only had 40-hour work, andthey were looking for overtime." And, later, "I jokinglysaid don't come back to the hall if you get laid off or getfired because all we have is 40 hours of work, and theywere looking for an overtime job." According to Mulla-ly, nothing more was said.Moore and Rawson went to H & S and worked untilFriday, June 8. At that time Rawson heard from an elec-trician working at Universal that Universal was workingmore overtime than H & S; that both Universal andPetrus were working 7 days a week at 10 hours a day or70 hours per week, while they were working 5 days aweek at 9 hours a day or 45 hours per week.Thereupon they decided that Rawson would call Mul-laly to inquire about the possibility of working at eitherUniversal or Petrus. Rawson testified that in this tele-phone conversation he was told by Mullaly that therehad been no calls for those jobs and that if he quit orwas fired from H & S not to bother coming back to theUnion hall.5Despite this admonition, both returned tothe union hall on Monday, June II11, and both againsigned the out-of-work book. They appeared at the unionhall each morning thereafter, without being referred,until Friday, June 15. On this morning they were againsummoned to Mullaly's office by Hillis. Mullaly toldthem that four local union men had quit a hospital jobwith Weinstein Electric Company (Weinstein) which wasworking 6 days a week 8 hours a day (48 hours perweek) and was going to 5 days a week 10 hours a day(50 hours per week). Moore told him that this was notmuch better than the job they had just left with H & S,and that if it was all right they preferred to wait on thebook until a call came in for referral to Universal orPetrus. According to Moore, Mullaly said that he wasnot going to let them "ride the book," that they were offthe books, and that they might as well get out of his ju-risdiction. Moore asked him to reconsider, that he wasbeing unfair, and that they should be allowed to go tothe bottom on the out-of-work list for having refused thereferral. However, Mullaly reiterated that they were "offthe books" and might as well get out of his office, andthat he was "sick of you Philadelphia lawyers coming inhere trying to run my organization." According toMoore, Mullaly also told them that those jobs (Universaland Petrus) were being reserved for union members and5 Mullaly denied having received such a call from Rawson, saying thathe did not speak to either Moore or Rawson again until June 14 or 15that he was crazy if he thought travellers were going toget them. Rawson testified about this incident and histestimony is basically a corroboration of Moore's er-sion.Mullaly concedes that a conversation took place, butdenies that he ever told Moore or Rawson that theirnames would be removed from the out-of-work list. Hesaid that the conversation on June 15 was limited to hisoffering them the Weinstein jobs and of thcir expressinga desire to be referred to Universal or Petrus. Mullalytestified that he told them that he had no calls from Uni-versal or Petrus, but that they were adamant in not be-lieving him, and left saying that they would straightenout the matter in another way. Hillis corroborates Mulla-Iy, but as noted above, as to this and the other conversa-tions, I credit Moore and Rawson.About 3 weeks later, during the first week of July,Moore went back to the union hall, and again askedMullaly to reconsider, and permit them to sign the out-of-work book. Mullaly replied that the situation was thesame as far as he was concern and they could, "just goon rolling down the road." Mullaly denied having anyconversation with Moore or Rawson after June 15.With respect to the contractual aspect of refusing theWeinstein referral, the Association contract (art. III, sec.3.07) provides that applicants who refuse a referral havetheir names replaced at the bottom of the out-of-worklist. However, Mullaly testified, that as a matter of fair-ness, applicants are permitted to refuse one referral with-out their names being replaced at the bottom of the out-of-work list. Thus, according to Mullaly, neither Moorenor Rawson lost his place on the out-of-work-list untilJuly 9, "resign" day. Under the terms of the contract(art. III, sec. 3.06) applicants on the out-of-work listmust, in order to maintain their position, "appear inperson to inform the Union of his continued availabilityfor employment on the second Monday of each month,"which in this case was July 9, at which time they wereremoved from the out-of-work list.B. Analysis and ConclusionsIt is the position of the General Counsel that Mooreand Rawson having refused the job referral, were re-fused the contractual right to be replaced at the bottomof the out-of-work list and that this refusal by the Unionwas motivated by a discriminatory preference of itsmembers over nonmembers in referral to the job withthe most overtime.Respondent denies any discrimination, contending thatthe evidence does not support the conclusion that Mooreand Rawson were refused permission to replace theirnames at the bottom of the out-of-work list after refusingthe referral to Weinstein. Respondent argues that oncehaving signed the out-of-work book, Moore and Rawsonwere entitled, under a long established variance from thewritten provisions of the contract, to refuse one job re-ferral without losing their positions on the out-of-worklist. Thus, when they refused the referral to Weinstein,they were, in fact, retained on the same position on theout-of-work list until they failed to resign under the re-registration provision of the contract on July 9.657 DECISION OF NATIONAL LABOR RELATIONS BOARDAs noted above, I have credited the testimony ofMoore and Rawson as to their conversations with Mulla-ly, including those conversations on May 31, June 15,and in July, as well as Rawson's telephone conversationwith Mullaly on June 8. 1 conclude that both Moore andRawson were told by Mullaly that they could not obtainemployment within the Union's geographical jurisdictionthrough the referral procedures of the contract and thatwhen they asked to be replaced at the bottom of thework list to wait for the better overtime jobs at Univer-sal and Petrus they were told that they were "off thebooks." Despite Respondent's argument to the contrary,any further effort by them to obtain referrals in the faceof Mullaly's representations to them would have beenfutile. They were told that they would not be referred,that they were "off the books," and that they might aswell leave the Union's work jurisdiction, all of which isinconsistent with the argument that they were retainedon the out-of-work list in any position.A review of the credited testimony concerning Mooreand Rawson's conversations with Mullaly satisfies methat Mullaly was motivated by a desire to reserve to themembers of the Union, the jobs with the most overtime.When Moore and Rawson sought these jobs for them-selves, even to the extent of their willingness to refuse areferral and be replaced at the bottom of the out-of-worklist, Mullaly told them that the jobs with the most over-time were going to the union members, commenting thathe was sick of "Philadelphia lawyers" coming in andtrying to run the Union.A careful analysis of all the evidence convinces methat Moore and Rawson were denied access to the refer-ral procedures of the contract, and that this was done inorder to retain the jobs with the most overtime for mem-bers of the Union.6Such conduct clearly violates Sec-tion 8(b)(1)(A) and (2) of the Act. United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada, AFL-CIO,Local 388 (Industrial Mechanical Contractors, Inc.), 245NLRB 1252 (1979); International Union of Operating En-gineers, Local 18, 18A, 18B, 18C, and 18 RA, AFL-CIO(S.J. Groves & Sons Company), 227 NLRB 1477 (1979).liI. THE EFFECTS OF THE UNFAIR lABOR PRACTICI-SUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes, burdeningand obstructing commerce and the free flow of com-merce.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(b)(1)(A)and (2) of the Act, I shall recommend that Respondentbe ordered to cease and desist therefrom and from in-fringing from any like or related manner on employees'^ While the record does indicate that some travellers were referred toUniversal and Petrus. the circumstances of these referrals are unknown,and do not overcome the clear and direct evidence of a violationSection 7 rights, and that it take certain affirmative ac-tions designed to effectuate the policies of the Act.In view of my findings that Respondent discriminatedagainst Moore and Rawson by refusing to permit themto remain on the out-of-work list, thus denying themaccess to the referral procedures of the contract, I shallrecommend that Moore and Rawson be considered forreferral on a nondiscriminatory basis. I further recom-mend that they be made whole for any lose of earningssuffered by reason of the discrimination against them. Inmaking them whole, Respondent shall pay to them a sumof money equal to that which they would have earnedhad they been considered for referral without such dis-crimination, such pay, if any, to be computed on a quar-terly basis in the manner established by F. W. WoolworthCompany, 90 NLRB 289 (1955), with interest thereoncalculated according to Florida Steel Corporation, 231NLRB 651 (1977); see, generally, Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, andthe entire record in this proceeding, I make the follow-ing:CONC.USIONS OF LAW1. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.2. The Association and its employer members are em-ployers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3. At all times material herein Respondent has beenparty to a contract with the Association containing anexclusive referral system under which Moore andRawson presented themselves as applicants for employ-ment.4. The Union by refusing to permit Moore andRawson to remain on the out-of-work list as providedunder the referral procedures of the contract, becausethey were nonmembers of Respondent, violated Section8(b)(1)(A) and (2) of the Act.On the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I herebyissue the following recommended:ORDER7The Respondent, Local Union No. 948, InternationalBrotherhood of Electrical Workers, AFL-CIO, its offi-cers, representatives, and agents, shall:I. Cease and desist from:(a) Failing or refusing to refer to a job LawrenceMoore, James Rawson, or any applicant when his or herturn arrives for referral, in accordance with its referralsystem, except to the extent that the collective-bargain-ing contract providing for such referral list lawfully au-' In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.658X LOCAL UNION NO. 948, ELECTRICAL WORKERSthorizes some other applicant to be referred ahead of anyapplicant on said referral list.(b) Discriminating against applicants for a job, includ-ing Lawrence Moore and James Rawson because of non-membership in the Union.(c) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteed inSection 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Immediately place the names of Lawrence Mooreand James Rawson on the appropriate Respondent's out-of-work list and offer them referral to employment on anondiscriminatory basis in accordance with the Respond-ent's contractual referral procedures.(b) Immediately notify Lawrence Moore and JamesRawson of the action ordered in paragraph 2(a) above.(c) Make Lawrence Moore and James Rawson wholefor any loss of pay they may have suffered in the mannerset forth in the section of this Decision entitled "TheRemedy."(d) Post at its business offices, and its referral hall,copies of the attached notice marked "Appendix."8Copies of said notice, provided by the Regional Directorfor Region 7, after being signed by a duly authorizedrepresentative of Respondent, shall be posted by it imme-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps has been taken to comply herewith.e In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNoT-rcl To M-MBIFRSPOS1l I) BY ORDER OF I HFNA IONAI LABOR RtI At IONS BOARDAn Agency of the United States GovernmentWI. WI.l. NOT fail or refuse to refer to a job anyapplicant for a job, including Lawrence Moore andJames Rawson, when his or her turn for referral ar-rives, according to our referral system, except tothe extent that our collective-bargaining contractproviding for such referral lists, lawfully authorizessome other applicant to be referred ahead of anyapplicant on said referral list.WE WIll NOT discriminate against any applicantfor a job including Lawrence Moore and JamesRawson, because they are not members of LocalUnion No. 948, International Brotherhood of Elec-trical Workers, AFL-CIO.WIE Wit I NOT in any like or related manner re-strain or coerce employees in the exercise of rightsguaranteed by the Act.WE witvl. immediately place the names of Law-rence Moore and James Rawson on the appropriateout-of-work list and offer them employment on anondiscriminatory basis in accordance with the Re-spondent's contractual referral procedures.WE WII_.L immediately notify Lawrence Mooreand James Rawson that their names are beingplaced on the appropriate out of work list and thatthey will be offered employment on a nondiscrimin-atory basis in accordance with our contractual re-ferral procedures.WI: wIl.t. make whole Lawrence Moore andJames Rawson for any loss of pay they may havesuffered, with interest (by reason of our discriminat-ing against them as applicants for), jobs who pre-sented themselves for referral according to our re-ferral system.FtINT DIVISION, MICHIGAN CHAPTER NA-TIONAl. ELECTRICAL CONTRACTORS Asso-CIATION, INC.659